Citation Nr: 0802624	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  06-05 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a respiratory 
disorder, to include as due to asbestos exposure.

4.  Entitlement to service connection for facial acne.

5.  Entitlement to service connection for generalized joint 
pain.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for a bilateral knee 
disorder, claimed as chondromalacia.

8.  Entitlement to service connection for a depressive 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Navy 
from March 1989 to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefits sought.  A Notice of Disagreement was filed in May 
2005, and a Statement of the Case (SOC) was issued in 
December 2005.  The appeal was perfected with the timely 
filing of a VA Form 9, Appeal to Board of Veterans' Appeals, 
in February 2006.  The veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing held 
at the RO in August 2007.  At that time, the record was 
ordered to be held open for an additional 60 days to allow 
the veteran to submit additional evidence, in the form of a 
buddy statement.  No such submission has been received.

The issues of service connection for a bilateral knee 
disorder, claimed as chondromalacia, and service connection 
for a depressive disorder are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Chronic neck problems were not shown during service, at 
separation, or until eight years thereafter; the medical 
evidence does not support a finding that the veteran has a 
current chronic neck disorder related to service.  

2.  A chronic low back problem was not shown during service, 
at separation, or for years thereafter; the evidence does not 
show that the veteran has a current low back disorder related 
to service.  

3.  A chronic respiratory disorder was not shown during 
service, at separation, or since service.  

4.  Service medical records show no treatment for or 
diagnosis of a skin condition of the face, and post-service 
medical evidence does not relate any current skin condition 
involving the face to any aspect of the veteran's period of 
service.

5.  Service medical records show no diagnosis of or treatment 
for a generalized joint condition, and post-service medical 
evidence do not show that the veteran has a current 
disability manifested by generalized joint pain.

6.  Service medical records show no treatment for or 
diagnosis of any chronic headache disorder, nor do post-
service medical records show a current chronic headache 
disorder.




CONCLUSIONS OF LAW

1.  A neck disorder was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  A low back disorder was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).

3.  A chronic respiratory disorder, to include as due to 
asbestos exposure, was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

4.  Facial acne was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

5.  No disability manifested as generalized joint pain was 
incurred or aggravated during active duty.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).

6.  No disability manifested as headaches was incurred in or 
aggravated during active duty.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, 
although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claims, such error was harmless 
given that service connection is being denied for each 
matter, and no rating or effective date will be assigned with 
respect to this claimed conditions.  It is noted that the RO 
did send such notice in correspondence dated in March 2006.  
Thereafter, the veteran's representative submitted a VA Form 
646.

The VCAA duty to notify was previously satisfied by way of a 
letter sent to the appellant in December 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her possession to the AOJ.

VA additionally has a duty to assist the veteran in the 
development of her claims.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records from VA Medical Center (VAMC) Birmingham and 
associated clinics for the period June 1999 to July 2004.  
The veteran submitted private treatment records from the Dr. 
AS for the period of July 2003 to December 2003, private 
dermatology treatment records from Dr. SR for the period of 
July 2002 to July 2004, and treatment records from the Selma 
FM Clinic for the period of July 1997 to October 2001.  
Military dependent records from Fort Eustis have also been 
submitted for a hospitalization of September 1993.  It is 
noted that these records were mislabeled on the decision and 
SOC as from Martin Army Community Hospital at Fort Benning; 
they are actually from McDonald Army Community Hospital at 
Fort Eustis.  The veteran was provided an opportunity to set 
forth her contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded 
VA medical examinations in August 2004.  As was noted above, 
the veteran identified possible beneficial evidence during 
her Travel Board hearing in the form of a buddy statement; 
the record was held open to allow her time to obtain and 
submit such, but at the close of the 60 day period, no 
submission had been made.  Significantly, neither the 
appellant nor her representative has identified, and the 
record does not otherwise indicate, any additional, 
outstanding evidence that is necessary for a fair 
adjudication of the claims.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  It is important to note that in 
this case, the veteran is considered a layperson.  Although 
she reports some degree of training as a nurse, she has not 
graduated from a nursing program and is not licensed to work 
as a nurse.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Neck Disorder

The veteran alleges that current complaints of neck pain, 
including a bulging disc, are related to a repetitive motion-
type injury caused by cramped sleeping quarters aboard a ship 
during service.  The veteran stated that she had to strain to 
get in and out of her "bottom coffin locker."  She reports 
using a neck brace to sleep at times, and uses a TENS unit 
for pain relief during flare-ups.

Service medical records show no complaints of or treatment 
for any neck or cervical spine problems.  Both entry and 
separation examinations reveal no neck disorders, problems, 
or complaints.  Ongoing treatment records from the veteran's 
period of service make no mention of any diagnosis or 
complaint involving the neck.

Treatment records immediately following service, including 
dependent records and private clinic notes, also show no 
complaints of neck problems.  The initial notation of any 
neck or cervical spine problem is in August 2000 following a 
motor vehicle accident, eight years after separation.  At 
that time, a whiplash injury was diagnosed.  X-rays of the 
cervical spine in August showed no damage to the structures 
and good alignment; mild narrowing of the space at C7-T1 was 
noted, which could indicate the presence of disc 
degeneration.  X-rays from 1999 were unremarkable.  A muscle 
injury was noted.  Follow-up treatment records show no 
treatment or complaint beyond August 2000.  VA and private 
treatment records from 1999 to 2004 also show no other neck 
or cervical spine complaints or diagnoses.

On VA examination in August 2004, the veteran specifically 
denied any cervical spine complaints.   The examination 
report did not reveal any objective medical evidence of any 
dysfunction or disability.

Here, the great weight of the evidence is against the 
veteran's claim that she currently has a neck disorder due to 
sleeping in tight quarters during service.  There is no 
evidence of any disease or injury to the neck in service, 
either based on service treatment records or post-service 
treatment records.  The sole documented neck injury occurred 
eight years after the veteran left the military, and this is 
shown to have only affected her for approximately one month.  
Medical records since that time reveal no neck or cervical 
spine complaints, even when specifically asked about 
problems, as on VA examination.  While August 2000 X-rays 
revealed mild narrowing of the space at C7-T1, no medical 
professional has linked such findings to any aspect of the 
veteran's period of service.  In the absence of any 
established current disability related to service, the claim 
must be denied.



Low Back Disorder

Service medical records are similarly silent regarding a low 
back disorder or disability, which the veteran also alleges 
is due to the strain of getting in and out of her bunk.  She 
additionally alleges that general wear and tear of the back 
occurred in service due to carrying weight and performing her 
duties.  

On review of the records, the Board finds that neither the 
report of examination prior to entry nor the report of 
examination prior to separation makes note of any lower back 
problems or complaints.  Clinical evaluation of the spine was 
noted to be normal on both examinations.  Treatment records 
during service reveal no complaints or references to a low 
back problem.  At the August 2007 hearing, the veteran stated 
she complained of back pain toward the end of her enlistment, 
related to her pregnancy.  Clinical records, including 
obstetric and prenatal treatment records, show no such 
complaints.  Even accepting that the veteran's pregnancy 
caused back pain, there is no evidence this was a chronic 
disability.

Treatment records following service show no diagnosis or 
complaint of low back problems from separation in 1992 to 
December 1998, at which time the veteran reported low back 
pain of several months duration.  The veteran denied any 
acute injury.  Objective testing was essentially normal at 
that time, though mild tissue texture changes and spasm were 
noted. The private doctor described the back pains as somatic 
in nature.  In November 1999, the private doctor noted 
complaints of pain of the left leg at the pelvis and thigh.  
An MRI was normal with no evidence of cord or nerve root 
compression.  This pain was again noted in February 2001.  At 
that time, however, examination of the back was normal, and 
no diagnosis implicating the back was made.  A lipoma was 
also noted on the back, and surgical removal was recommended.  
Doctors noted there was no nerve or spinal involvement.

In December 2003, Dr. AS reported complaints of low back 
pain, which the veteran stated began in 2000.  The doctor 
reported MRI evidence of disc disease of the low back.  There 
was no radiating pain, and the physical examination was 
normal.  Medication was prescribed.  

VA treatment records show complaints of low back pain with 
radiation to the left leg in December 2003.  The veteran 
reported her pain had begun suddenly.  The physical 
examination was normal, but the examiner noted a history of a 
lumbar disc herniation in 2000 based on the veterans report, 
and requested further testing.  Lumbar radiculopathy was 
suspected.  The record does not reveal a completed MRI 
report, however, VA examiner's comments indicate that one was 
completed.

On August 2004 VA examination of the spine, the examiner 
noted the reported history of back complaints starting after 
service, but noted that the recent VA MRI, referenced above, 
showed no pathology.  Range of motion was full, and the 
remainder of the physical examination was normal as well.  
The examiner stated that he could find no impairment at all.

Here, after review of all the medical evidence on file, the 
claim for service connection must be denied in light of the 
great weight of evidence against it.  First, there is no 
record of any inservice injury or problem with the low back 
while the veteran was in the Navy.  Second, the back was 
evaluated as normal at separation.  Third, complaints of back 
problems were not documented until years after service. 
Fourth, there is no medical evidence of a current, chronic 
low back disability subject to service connection.  [With the 
exception of isolated, acute complaints in 2000, treatment 
and examination records show no low back disability or 
impairment.  The medical history given by the veteran of a 
bulging disc is not supported by the evidence of record.]  
And finally, there is no medical evidence linking the 
veteran's complaints of low back problems to any aspect of 
her period of service.  Absent evidence of a current low back 
disorder related to service, the claim for service connection 
must be denied.  

Respiratory Disorder, to include as due to Asbestos Exposure

The veteran has alleged that exposure to asbestos and 
cigarette smoke aboard ship during service has caused her to 
develop a respiratory disease.  

Initially, the Board notes that service personnel records do 
show that the veteran served as a safety officer aboard ship, 
and that she was responsible for asbestos testing and 
abatement.  Exposure to asbestos during service does appear 
possible.  Even assuming that the veteran was exposed to 
asbestos during service, there is no evidence of a current 
chronic respiratory disease related to service, through 
asbestos exposure or otherwise.   As such, service connection 
must be denied.  

Service medical records show treatment for several acute 
infections manifested by congestion, coughing, and typical 
cold symptoms.  These were treated and resolved with no 
apparent sequellae.  The report of the veteran's examination 
prior to separation shows no diagnosis or notation of any 
breathing problems.  Chest x-ray was negative.  

Treatment records following service reveal a similar pattern.  
Records show complaints of and treatment for a series of 
acute infections, particularly in 1998 and 1999.  Sometimes 
these involved the sinuses, other times they involved the 
lungs.  Some doctors indicated an allergy component.  
Regardless, no chronic disease or disability was diagnosed.  
VA treatment records from 1999 to 2004 also show no chronic 
lung or other respiratory disease.  Periodic shortness of 
breath is complained of, but this is related by doctors to 
panic attacks and not to respiratory illness.  On August 2004 
VA examination, all testing was normal.  The veteran was 
breathing normally and comfortably, and there was no evidence 
of any respiratory disease.  X-rays were unremarkable, but 
for a mass on the left lung which was felt to be vascular in 
nature.  The sole mention of breathing difficulties was 
described by doctors as shortness of breath associated with 
panic attacks.

The great weight of the evidence is against the veteran's 
claim.  The veteran simply does not currently have a chronic 
respiratory disability diagnosed that is subject to service 
connection.  Clear x-rays indicate no involvement of 
asbestos, and there is no other evidence of a possible link 
to service.  The episodic treatments for infections in 
service do not represent the onset of a chronic disease.  In 
the absence of either a current disability or a relationship 
to service, the claim must be denied.



Facial Acne

The veteran alleges that her long standing facial acne was 
made worse by military service.  

Initially, the record lacks any evidence of a preservice 
condition involving the skin of the face.  Review of the 
record reveals that no acne or other skin problem involving 
the face was noted on the veteran's examination prior to 
entry into service.  The presumption of soundness is 
applicable.  A veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto and was not 
aggravated by such service.  Only such conditions as are 
recorded in examination reports are considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  When determining 
whether a defect, infirmity, or disorder is "noted" at 
entrance into service, supporting medical evidence is needed.  
Crowe v. Brown, 7 Vet. App. 238 (1994).  Mere transcription 
of medical history does not transform information into 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  This means that the veteran is not 
considered to have had acne on entry, and the question is not 
one of aggravation, but whether the veteran's acne first 
began in service or can be related to a disease or injury in 
service.

Service medical records show no treatment for acne of the 
face in service.  There is some treatment for skin problems, 
particularly of the arms and legs, but no involvement of the 
face is noted.  On examination prior to separation, the 
examiner discusses marks and scars of the skin, mentioning 
only ear piercings and a birthmark of the left thigh.

During her August 2007 hearing, the veteran stated that her 
acne was longstanding, and seemed to get worse at stressful 
times.  She stated that she was under stress in the military, 
and that her acne worsened.  She did not seek any treatment 
for the condition during service.  She did not seek treatment 
until approximately three years after service

Private dermatology records show ongoing treatment for acne 
which has waxed and waned from July 2002 to July 2007.  These 
records do not indicate when the condition arose.  Clinical 
treatment records from 1997 to 2001 are silent regarding 
acne, and 2003 private clinical records show a normal skin 
examination.

VA treatment records do not note acne or any current 
treatment.  On August 2004 VA examination, however, the 
physician noted acne of the cheeks, chin, and forehead.  The 
doctor reviewed the private dermatology records, and noted 
that treatment was having good results.  The veteran reported 
having had acne since high school, and indicated that it had 
never gone away totally.  She stated it grew worse while in 
service.

Here, the claim of service connection for acne must be 
denied.  Despite the veteran's statements, there is no 
evidence of acne on entry into service, and no service 
treatment records show that the condition began while in the 
military.  The first medical evidence of the condition is in 
2002 dermatology records, and there is no relationship shown 
between the current disability and any disease or injury in 
service.

Joint Pain

The veteran complains of generalized joint pain.  She 
specifically referred to pain in her fingers, toes, and a 
shoulder.  She stated that being aboard ship for two years in 
a closed environment contributed to the condition, which she 
postulated was rheumatoid arthritis or lupus, based on her 
independent reading.  She stated that doctors had 
investigated these complaints but found nothing.

Service medical records show no treatment or complaints for 
any joint pain other than pain in the knees, which is 
discussed separately in the remand section below.  References 
at separation to "swollen or painful joints" and 
"arthritis, rheumatism, or bursitis" are clarified by the 
examiner to refer to the knees.  Similarly, private medical 
records and VA treatment records subsequent to service show 
no ongoing treatment for any generalized joint condition or 
complaint.  Records do show that the veteran complained of 
shoulder pain in 2000 following the motor vehicle accident in 
which she injured her neck.  Additionally, dependent records 
following her separation show surgical treatment for bunions 
and hallux abductovalgus, a big toe condition.  In short, 
while the veteran has had a few specific problems involving 
her feet, toes, and shoulder, these are attributed to 
specific problems (including the 2000 motor vehicle 
accident), and not to a generalized joint disorder.  Post 
service treatment records simply show no diagnosis of or 
treatment for any complaints of generalized joint pain.  In 
the absence of any current chronic disability manifested by 
generalized joint pain, this claim must be denied.

Headaches

The veteran claims that she bumped her head several times in 
service, while getting in or out of bed or walking around 
aboard ship.  She also attributed some headache pain to 
stress and her pregnancy while in service.  The veteran 
stated she had migraine headaches due to stress and at those 
times was nauseous and photosensitive.

While the veteran reported complaints of headaches on her 
report of medical history prior to entrance into service, the 
examiner at that time indicated that these headaches were 
associated with a "lack of meals".  The report of 
examination prior to entry shows that on clinical evaluation, 
the veteran's head and neurological system were evaluated as 
normal.  No chronic headache disability was found on entry.  
Review of service medical records reveals no treatment for 
headaches, and no evidence of any head injury.  Additionally, 
the veteran's examination prior to separation from service 
does not note any problem with headaches.

Post-service treatment records, both private and VA, do show 
treatment for occasional headaches.  These are associated 
with tension and stress, or with sinus infection.  However, 
in all cases they are symptomatic of some underlying 
condition, and are not part of a diagnosis of a chronic 
headache disorder.  There is no evidence of regular headaches 
or consistent etiology.  On VA examination in August 2004, no 
headaches were complained of or diagnosed.  The doctor did 
note in connection with a mental health evaluation that the 
veteran had a variety of somatic complaints and worries over 
"numerous aches and pains she has had."  Headaches, 
however, were never diagnosed.

In short, the veteran did not have a headache disorder or 
head injury during service, and no headache disorder was 
shown at separation, or for years thereafter.  Additionally, 
she is not currently diagnosed with a headache disorder and 
any headaches she has had since service have been symptomatic 
of some underlying condition and not part of any chronic 
headache disability related to service. 

In the absence of a current chronic disability or any 
relationship to service, the claim for service connection for 
a headache disorder must be denied.  

ORDER

Entitlement to service connection for a neck disability is 
denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a respiratory disorder, 
to include as due to asbestos exposure, is denied.

Entitlement to service connection for facial acne is denied.

Entitlement to service connection for a disability manifested 
by generalized joint pain is denied.

Entitlement to service connection for headaches is denied.


REMAND

The veteran has claimed service connection for a bilateral 
knee disorder, claimed as chondromalacia, and for a 
depressive disorder.  The RO denied service connection for a 
knee disability based on the lack of evidence of a current 
disability.  Service connection for a depressive disorder was 
denied due to the lack of medical evidence relating a current 
depressive disorder to service.

In developing evidence for each of these claims in accordance 
with the VA's duty to assist, the RO scheduled VA 
examinations.  The Board finds that the reports of these 
examinations do not provide objective findings and medical 
opinions needed to properly adjudicate the veteran's claims.  
As such, new examinations are in order.  

As for the veteran's bilateral knee claims, the Board notes 
that while a VA Joints examination was requested, the VA 
examiner made no findings relating to the knees.  It appears 
that the joints examination was combined with a spine 
examination, and that the examination report does not 
indicate that any joint was examined.  Findings are strictly 
limited to the back.  Moreover, the RO did not ask the 
examiner to opine, as to whether any current knee disability 
diagnosed is at least as likely as not related to the 
chondromalacia diagnosed in service, or the knee symptoms 
reported on entrance into service.  It is also unclear from 
the record whether the examiner had the opportunity to review 
the claims file, to include service treatment records, in 
connection with his examinations. 

A similar situation exists as regards the claim of service 
connection for a depressive disorder.  The RO determined that 
a VA examination was required based on current private and VA 
findings of a variously diagnosed mental disorder.  The 
resulting VA examination report, however, did not clearly 
address the question of a relationship between current 
disability and service.  Service medical records show (on the 
separation examination) complaints of depression and excess 
worry as well as notation by the examiner of "situational 
anxiety."  The VA examination report makes no mention of 
these in-service findings, nor does it offer an opinion as to 
whether the currently diagnosed recurrent major depressive 
disorder is related to complaints in service.  The examiner 
states she was able to review records prior to examination, 
but she does not state whether this included service 
treatment records or the private records in the file.

Prior to any examination, all outstanding records of 
pertinent treatment  should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records 
from VAMC Birmingham and all associated 
clinics from July 2004 to the present.

2.  Schedule the veteran for VA orthopedic 
examination to ascertain the nature and 
likely etiology of any disorder of the 
knees.  The examiner should be provided 
with the complete claims file, to include 
service medical records, for review in 
connection with the examination.  The 
examiner should examine the veteran, 
review the claims file (including findings 
at entrance as well as the in-service 
complaints and diagnosis of chondromalacia 
patellae), and state whether there is any 
current chronic disability of the left 
and/or right knee.  Findings adequate for 
assignment of a disability evaluation 
under the current Rating Schedule, to 
include repetitive motion testing, should 
be made.  Ask the examiner to opine as to 
whether or not a currently diagnosed left 
and/or right knee disability, if any, is 
at least as likely as not related to (due 
to or aggravated by) any aspect of the 
veteran's period of service.    

3.  Schedule the veteran for VA Mental 
Disorders examination to ascertain the 
nature and likely etiology of any 
psychiatric disorder, to include the 
claimed depressive disorder.  The examiner 
should be provided with the complete 
claims file, to include service medical 
records, for review in connection with the 
examination.  The examiner should examine 
the veteran, review the claims file, and 
state whether there is any current chronic 
psychiatric disability.  The examiner 
should be asked if a currently diagnosed 
disability, if any, is at least as likely 
as not related to any aspect of the 
veteran's period of service, including the 
in-service complaints and notation of 
situational anxiety.

4.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  Thereafter, the RO should re-
adjudicate the claims.  If any benefit 
sought remains denied, the RO should issue 
an appropriate supplemental statement of 
the case (SSOC) and provide the appellant 
and her representative the requisite 
period of time to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless she is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


